               Case 6:21-cr-00035-CEM-DCI Document 1 Filed 02/18/21 Page 1 of 1 PageID 1

PROB 22                                                                                                          DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                                      0206/5:92CR00035-001
                                TRANSFER OF JURISDICTION
                                                                                                                 DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:                         DISTRICT                            DIVISION


Jaime A. Davidson                                                            Northern District of New York       SYRACUSE

                                                                             NAME OF SENTENCING JUDGE


                                                                             Hon. Glenn T. Suddaby

                                                                             DATES OF PROBATION/SUPERVISED       FROM             TO
                                                                             RELEASE:                            01/20/2021        01/19/2026

OFFENSE
21 U.S.C. § 846 &841           Conspiracy to Distribute Cocaine

21 U.S.C. § 841 (a)(1) & 18 U.S.C. § 2            Distribute Cocaine

18 U.S.C. §§111, 1114 & 2           Murder of DEA Agent

21 U.S.C. § 848(e)(1)(B) & 18 U.S.C. § 2             Murder of DEA Agent in furtherance of Drug Conspiracy

18 U.S.C. § 924(c)(1)(2)         Use of Firearm during Drug Trafficking Crime

PART 1 - ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE      "Northern District of New York"

       IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised releasee
named above be transferred with the records of the Court to the United States District Court for the Middle District of Florida
upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
supervised release may be changed by the District Court to which this transfer is made without further inquiry of this Court.*




                2/11/2021

              Date                                                                United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE Middle District of Florida

      IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted and
assumed by this Court from and after the entry of this order.




              Effective Date                                                      United States District Judge
